Citation Nr: 1207284	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-48 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 15, 2011.

2.  Entitlement to a rating in excess of 50 percent for PTSD from April 1, 2011, to August 12, 2011.

3.  Entitlement to a rating in excess of 70 percent for PTSD since August 12, 2011.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and R.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956 and from March 1956 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In July 2011 and November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  During the appeal period, a temporary total rating was granted for the period from February 15, 2011, through March 31, 2011, pursuant to 38 C.F.R. § 4.29.  Thereafter, a 50 percent rating was resumed, but the rating was ultimately increased to 70 percent, effective August 12, 2011.

As the ratings do not represent a total grant of benefits sought on appeal, the claim for an increase remains before the Board, and the case has now been returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issues as listed on the title page to accurately reflect the staged ratings currently on appeal, and to comport with the evidence of record.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the entire time on appeal, with the exception of the period of a temporary total rating, PTSD has resulted in occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown at any time.

2.  Service-connected PTSD is of such nature and severity as to prevent the Veteran from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for PTSD have been met for the entire time on appeal (with the exception of the period of a temporary total rating).  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is experiencing.

PTSD is rated under DC 9411, which is governed by the General Rating Formula for Mental Disorders.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.

The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Federal Circuit has embraced the CAVC's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326  (Fed. Cir. 2004).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In this case, VA treatment records dating since September 2008 and throughout the entire period of the current claim have documented the Veteran's ongoing treatment for PTSD, manifested by the following symptoms: sleep difficulties; nightmares; flashbacks; vivid memories of Vietnam experiences; distress over triggers and stimuli that evoke memories of traumatic experiences; recurring and intrusive thoughts; avoidance of activities that arouse recollections; heightened and exaggerated startle response; hypervigilance; excessive and uncontrollable worry; mood swings; irritability; anger outbursts; guilt; depression; feelings of worthlessness; low energy; loneliness; decreased interest and participation in formerly enjoyable activities; lack of motivation; social isolation; feelings of detachment and estrangement from others; difficulty concentrating; difficulty making decisions; and sense of foreshortened future.

The evidence of record documents that, at each of his therapy sessions, the Veteran was noted to be neatly groomed, alert, and fully oriented, with good eye contact, intact concentration, good insight, intact judgment, a full range of affect, intact verbal expression, intact thought process, and intact articulation.  He also consistently denied any current suicidal or homicidal ideation, intent, and/or plan.  

Listed as "strengths/protective factors," it was consistently noted that he was receptive to feedback, that he was verbal, and that he had a supportive lady friend.  His VA treatment providers have consistently noted that the Veteran was in a long-term relationship with a girlfriend of seven years, and that he was the adoptive father of two adult daughters (with whom he had no current relationship).

In a May 2009 statement, a VA physicians stated that the Veteran suffered from severe PTSD and comorbid depression, and that such disorders had been largely intractable to a range of psychotropic medications.  The physician also noted that the Veteran had a very prominent sleep disturbance that was related to PTSD and that he had not responded to medical interventions.  The physician related that he strongly supported the application for an increase in his service connection for PTSD.  A July 2009 VA treatment record noted that the Veteran had retired from part-time work the week before because he was no longer able to manage the stress.

At an October 2009 VA PTSD examination, a mental status evaluation revealed that the Veteran was alert, cooperative, and oriented to time, place, and person.  He manifested calm motor activity, appropriate mood and affect, normal speech, and appropriate thought content.  His memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  There was no evidence of any perceptual impairment or thought disorder.  He denied having any suicidal and homicidal ideation.  However, it was noted that his appearance and style of dress were moderately disheveled and that he had not shaved in several days.  

The Veteran stated that as a consequence of his paranoia and social avoidance, he avoided going out to the mailbox and answering the telephone.  He denied having any friends or social acquaintances, aside from the lady he was sitting with in the waiting room whom he did described as an acquaintance that drove up with him from his residence.  He stated that he had had no relationship in approximately five to six years.  

He further stated that he lived by himself and had not had a girlfriend or gone out socially in a long period of time.  He reported that he had never had children, but that he did remain in contact with his only sister.  He also expressed his belief that his retirement was premature, and stated that he would have liked to have worked longer but he was getting upset by everybody at work and was no longer able to tolerate the social environment that work involved.

The October 2009 VA examiner diagnosed the Veteran with chronic PTSD that was moderately severe, and assigned a GAF score of 45.  The examiner noted that the Veteran was retired, but that his current symptoms of isolation, mood swings, and impaired sleep would make employment somewhat difficult.  The examiner concluded that the symptoms of PTSD resulted in occupational and social impairment with deficiencies in most areas as a direct consequence of extreme isolation, social avoidance, limited if not absent recreational and leisure activities, impaired sleep, heightened arousal, mood swings, and poor activities of daily living.

VA treatment records dating from June 2010 through November 2010 reflect a consistent GAF score of 52.  A June 2010 VA treatment record noted the Veteran's report that he got along well with his girlfriend of seven years.  An October 2010 VA treatment record noted that he could feel afraid to open a letter or to answer the phone.

At his January 2011 hearing, the Veteran provided testimony regarding his current PTSD symptomatology as outlined above.  A witness at the hearing was described as a woman living with him whom he had known for ten years.  She testified that they often stay home and very seldom go out with friends.  She also testified that they went to the store together and that he was capable of showering and dressing himself, but that she had to do all of the household activities and make sure that he took his proper medications and ate proper meals.

VA treatment records document that the Veteran was hospitalized for a 45-day inpatient PTSD program in early 2011.  These dates established entitlement to a temporary total rating for that period.  The March 2011 discharge summary noted that he was returning to independent living with his significant other, and also noted that he was unemployable given his age and chronic PTSD symptoms.

Thereafter, VA treatment records dating since April 2011 have documented the Veteran's ongoing treatment for PTSD, manifested by the same symptoms as outlined above.  VA treatment records dating from April 2011 through July 2011 reflect a consistent GAF score of 52.  An April 2011 VA treatment record noted that he was observed socializing with his peers who sat near him during an art therapy session.  A later April 2011 VA treatment record noted that he had found his psychiatric hospitalization to be quite difficult and had felt quite symptomatic since his hospital discharge.

At an August 2011 VA PTSD examination, a mental status evaluation revealed that the Veteran was alert, pleasant, cooperative, and fully oriented.  He appeared anxious and was very moody, but he manifested a linear and goal-directed thought process, normal speech, and intact judgment.  He was casually dressed and appropriately groomed.  There was no evidence of a thought disorder or psychosis, and he denied any current suicidal or homicidal ideation or obsessional rituals.  He did not display any impaired impulse control or spatial disorientation.  However, he reported problems with concentration and memory.  

He reiterated that his symptoms were constant and had been getting worse as time went on, particular after his hospitalization for PTSD in early 2011.  He denied having any children or siblings, and he reported that he did not have too many friends.  He also reported that he currently lived alone, but that he had no problems with his activities of daily living.  He indicated that he stopped working at his most recent job (a part-time position) approximately two to three years ago because they were giving him less and less hours and because he was having problems getting along with people.

The August 2011 VA examiner diagnosed chronic PTSD of moderate severity, as well as depressive disorder not otherwise specified, and assigned a GAF score of 50.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

A September 2011 VA treatment record noted that the Veteran was accompanied by the same friend who came with him to his 2009 examination.  It was also noted that his current psychiatric symptoms would be insufficient to prevent employment.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating, but no more, for the entire time on appeal (except for the period of a temporary total rating).

Specifically, the evidence demonstrates that the Veteran's symptoms of PTSD have been severe in degree since the date that he filed his current claim.  Significantly, both the October 2009 and August 2011 VA examiners concluded that his symptoms of PTSD resulted in occupational and social impairment with deficiencies in most areas, consistent with the criteria required for a 70 percent disability rating.

However, a rating in excess of 70 percent is not warranted.  First, despite the differing accounts provided by the Veteran at various stages of his treatment, the competent evidence of record as a whole reflects that he has been able to maintain a relationship with a long-term girlfriend throughout the course of the current claim.  Furthermore, mental status examinations throughout this period show that he has consistently presented as alert and oriented with good speech, logical thoughts, and intact judgment, and has not manifested any delusions, suicidal ideation, or homicidal ideation.  

Therefore, because the Veteran has not demonstrated total social impairment or other symptomatology consistent with a rating of 100 percent under DC 9411, a rating in excess of 70 percent is not warranted at any time during the appeal period (except for the period of a temporary total rating).

Next, the Board notes that GAF scores ranging from 45 to 52 were assigned throughout the period of the current claim.  Such scores reflect severe symptomatology that has been adequately addressed by the 70 percent evaluation now assigned.  Furthermore, it is significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

The Board has also considered the Veteran's lay statements regarding the severity of his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.

The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD is evaluated.  As such, the Board finds these records to be more probative than his subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

Also considered by the Board is whether referral for an extraschedular rating under 38 C.F.R. § 3.321 is indicated.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the disability level and symptomatology, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current case, all symptoms and the levels of disability resulting from the Veteran's PTSD disability are addressed by criteria found in the rating schedule.  Occupational and social impairment are addressed by the criteria found under the General Formula.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the Board has jurisdiction over the issue and is granting the benefit.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Based on the grant of higher ratings discussed above, the Veteran has a single disability rated at 60 percent or more.  Parenthetically, he is also service-connected for tinnitus at 10 percent, hearing loss at 0 percent, and erectile dysfunction at 0 percent but these disabilities are stable and not relevant to the claim for TDIU.  Therefore, he meets the percentage requirements for a TDIU.  

As he meets the threshold percentage requirements for TDIU, the only question remaining is whether there is evidence that he is unable to secure substantially gainful occupation as the result of these disabilities.  38 C.F.R. § 4.16(a).  

As noted above, on July 23, 2009, the evidence indicated that the Veteran could no longer work due to an inability to manage stress.  In an October 2009 VA examination, he reflected that could no longer work because he was no longer able to tolerate a work environment.  The examiner acknowledged that a employment would be difficult for the Veteran.  The discharge summary for an early 2011 hospitalization noted that he was unemployable given his age and chronic PTSD symptoms.  At an August 2011 VA examination, he stated that he could no longer work because he was having problems getting along with people.  

While the record is no unequivocal that the Veteran in unemployable due to PTSD (a September 2011 report noted that his current psychiatric symptoms would be insufficient to prevent employment), resolving all doubt in favor of the Veteran, the Board finds TDIU is warranted.  The appeal is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2009, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in September 2009.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the RO associated the Veteran's VA clinical records with the claims file, and he was afforded VA examinations in October 2009 and August 2011.  The Board finds that the examinations were sufficient because the examiners reviewed the claims file, conducted a physical examination, and supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion").

In July 2011 and November 2011, the Board remanded the issue of entitlement to a higher rating for the Veteran's PTSD in order to obtain any outstanding evidence (including records of treatment at various VA facilities) and to afford him an examination.  The RO obtained the identified VA treatment records, and he was examined in August 2011.  He did not identify or provide authorizations for VA to assist him in obtaining any additional evidence.  Therefore, the Board finds that there has been compliance with the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent rating, but no more, for PTSD prior to February 15, 2011, is granted subject to the rules and regulations governing the payment of VA monetary benefits.

A 70 percent rating, but no more, for PTSD from April 1, 2011, to August 12, 2011, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 70 percent for PTSD, since August 12, 2011, is denied.

A TDIU is granted effective July 23, 2009.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


